Exhibit 10.23

 

VARIAN, INC.

STOCK UNIT AGREEMENT

 

Varian, Inc. (the “Company”) hereby grants you, [NAME OF DIRECTOR] (the
“Director”), an award of Stock Units under the Company’s Omnibus Stock Plan (the
“Plan”). The date of this Agreement is [GRANT DATE] (the “Grant Date”). Subject
to the provisions of Appendix A and of the Plan, the principal features of this
award are as follows:

 

Number of Stock Units:  

[INSERT NUMBER]

Scheduled Vesting Date:  

The Stock Units shall vest upon your Termination of Service.

 

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting of the Stock
Units is contained in Paragraphs 3 and 4 of Appendix A. PLEASE BE SURE TO READ
ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AWARD.

 

VARIAN, INC.   DIRECTOR

By

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

Vice President

       



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK UNITS

 

1. Grant. The Company hereby grants to the Director under the Plan [NUMBER]
Stock Units, on the terms and conditions in this Agreement and the Plan. When
the Stock Units are paid to the Director, par value shall be deemed paid by the
Director for each Stock Unit by past services rendered by the Director, and
shall be subject to the appropriate tax withholdings.

 

2. Company’s Obligation to Pay. Each Stock Unit represents a bookkeeping entry
initially representing an amount equal to the Fair Market Value of a Share on
the Grant Date. Unless and until the Stock Units have vested in the manner set
forth in Paragraph 3, the Director shall have no right to payment of such Stock
Units. Prior to actual payment of any vested Stock Units, such Stock Units shall
represent an unfunded and unsecured obligation.

 

3. Vesting Schedule/Period of Restriction. The Stock Units awarded by this
Agreement shall vest upon the Director’s Termination of Service.

 

4. Payment after Vesting. Any Stock Units that vest in accordance with Paragraph
3 shall be paid to the Director (or in the event of the Director’s death, to his
or her estate) in Shares in an amount equal to the number of Stock Units at
vesting as soon as practicable following the date of vesting, subject to
Paragraph 6.

 

5. Death of Director. Any distribution or delivery to be made to the Director
under this Agreement shall, if the Director is then deceased, be made to the
Director’s designated beneficiary, or if either no beneficiary survives the
Director or the Board does not permit beneficiary designations, to the
administrator or executor of the Director’s estate. Any transferee must furnish
the Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

 

6. Payment of Taxes. The Director (or his or her beneficiary or estate) shall
make arrangements satisfactory to the Company for the payment of any federal,
state or local income or other taxes that the Company determines must be
withheld or collected with respect to the award. Notwithstanding any contrary
provision of this Agreement, no certificate representing the Shares may be
issued pursuant to Paragraph 4 unless and until the Director shall have
delivered to the Company the full amount of any federal, state or local income
or other taxes which the Company may be required by law to withhold with respect
to such Shares.

 

7. Rights as Stockholder. Neither the Director nor any person claiming under or
through the Director shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Director. After such issuance, recordation
and delivery, the Director shall have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

 

2



--------------------------------------------------------------------------------

8. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company, in care of its Secretary, at
Varian, Inc., 3120 Hansen Way, Palo Alto, CA 94304 or at such other address as
the Company may hereafter designate in writing.

 

9. Award is Not Transferable. Except to the limited extent provided in Paragraph
5, this grant and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process, until you have been issued the Shares. Upon any
attempt to transfer, pledge, assign, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately shall become null and void.

 

10. Binding Agreement. Subject to the limitation on the transferability of the
award contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

11. Conditions to Issuance of Certificates. The Company shall not be required to
issue any certificate or certificates for Shares under this Agreement prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; (b)
the completion of any registration or other qualification of such Shares under
any state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; (c)
the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Board shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the date of vesting of the Stock Units as the Board may
establish from time to time for reasons of administrative convenience.

 

12. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

 

13. Board Authority. The Board shall have all discretion, power, and authority
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Board in good faith shall be final and binding upon the Director, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

 

3



--------------------------------------------------------------------------------

14. Governing Law. This Agreement and grant of Stock Units shall be governed by
and construed in accordance with the laws of the State of California, without
reference to its principles of conflict of laws.

 

15. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

16. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

17. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Director expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 

4